DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 1/20/2022 in which claims 1, 3, 13, and 19-20 have been amended, claim 9 has been canceled, and new claims 21-22 have been added.  Thus, the claims 1-8 and 10-22 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 (and elsewhere, where applicable), the claim only displays fake account number which cannot be used for making a transaction based on funds associated with the physical payment card.  The claim 1 does not meaningfully makes use of a fake account number in determining a valid account number which can be used for executing a transaction based on funds associated with the physical payment card.  The fake account number limitation comprised of printer matter and is not functionally or structurally related to the associated physical payment card and thus will not be afforded patentable weight.  Thus, the scope of a fake account number is not clear.  
In claim 1 (and elsewhere, where applicable), determining a valid account number does not make it clear as to how a valid account number was determined given that the payment card only displays fake account number.  Since, the payment card does not display a valid account number, then how does one determine a valid account number which correspond to the payment card.  This renders the claim indefinite.
	In claim 1 (and elsewhere, where applicable), it is unclear which device displays the valid account number by means of an application.  The application (if it is a software application) has to be associated with a computer processor in order for the application to run and the displaying has to occur on a computing device.  Displaying by an application without computing processor/device is not possible.  This renders the claim indefinite.
	In claims 8 and 14, when the fake account number has no mapping to the valid account number, then how does one determine a valid account number.  The fake account number displayed on the payment card cannot be used for executing a transaction as per claims 1 and 13.  Thus, the fake account number does not meaningfully limit the scope of the claims 1 and 13.  This renders the claim indefinite.
In claim 19, the preamble is directed to a physical payment card, however, the body of the claim lacks structural elements associated with the physical payment card.  The specification and Fig. 1 shows the physical payment card to contain number of structural features which are not properly claimed.  The payment card claims the function of a card and is equivalent to a printer matter instead of structural elements.  For example, the claim 20 describes features such as a key to be a data detectable by a near-field communication device, claim 5 describes presence of an embedded integrated circuit, however, these features are not properly claimed in the payment card of claim 19.  Moreover, a fake account number printed on the surface of a physical payment card is not mapped to a valid account number (as supported by the limitation “a key printed…”).  The claim does not further narrow the scope of claim as this limitation is not utilized in determining a valid account number.  The fake account number limitation comprised of printer matter and is not functionally or structurally related to the associated physical payment card and thus will not be afforded patentable weight.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of displaying information without significantly more. 
For analysis, Examiner has identified claim 1 as the claim that represents the claimed invention presented in claims 1 and 13.
Claim 1 is directed to a non-transitory machine-readable media, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., obtaining information from a physical payment card, wherein the physical payment card wherein the payment card corresponds to at least one of a credit card, a prepaid card, and a debit card, wherein the physical payment card includes a fake account number, printed on a first surface of the physical payment card, in a same numerical format as a valid account number; based on the information obtained from the physical payment card: determining a valid account number, not printed on the physical payment card, corresponding to the physical payment card, that is different than the fake account number printed on the physical payment card; and displaying, by an application, the valid account number corresponding to the physical payment card, wherein the fake account number cannot be used for executing a first transaction based on funds associated with the physical payment card, and wherein the valid account number can be used for executing the first transaction based on funds associated with the physical payment card.  These limitations describe the abstract idea of displaying information which may correspond to a Mental Process and hence are abstract in nature.  The claim 1 does not recite any additional elements.  Thus, the clam 1 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the claim 1 does not recite any additional elements.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Similar arguments can be extended to other independent claim 13 and hence the claim 13 is rejected on similar grounds as claim 1.
Claim 19 is directed to a payment card, which is one of the statutory categories of invention (Step 1: YES).
The claim 19 recites a series of steps, e.g., a fake account number printed on a first surface of the physical payment card, wherein the fake account number cannot be used for executing a transaction based on funds associated with the physical payment card; and a key printed in a background area of the first surface of the physical payment card, wherein the key is mapped to a valid account number not printed on the physical payment card, the key used for executing a transaction based on funds associated with the physical payment card.  These limitations describe the abstract idea of displaying information which may correspond to a Mental Process and hence are abstract in nature.  The claim 1 does not recite any additional elements.  Thus, the claim 19 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the claim 19 does not recite any additional elements.  Thus, the claim 19 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: NO).  Thus, the claim 19 is not patent eligible.
Dependent claims 2-8, 10-12, 14-18, and 20-22 further define the abstract idea that is present in their respective independent claims 1, 13, and 19 and thus correspond to a Mental Process and hence are abstract in nature for the reason presented above. Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 1-8 and 10-22 are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Risser, US Patent No. 5,326,964 in view of Marsyla, US Patent Application No. 2016/0239835.
Regarding claim 1, Risser discloses one or more non-transitory machine-readable media comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising:
obtaining information from a physical payment card, wherein the physical payment card corresponds to at least one of a credit card, a prepaid card, and a debit card (Fig. 1, col. 2, lines 45-63),
wherein the physical payment card includes a fake account number, printed on a first surface of the physical payment card, in a same numerical format as a valid account number (Fig. 1, col. 2, lines 45-63); 
based on the information obtained from the physical payment card (Fig. 1, col. 2, lines 45-63): 
determining a valid account number, not printed on the physical payment card, 
corresponding to the physical payment card, that is different than the fake account number printed on the physical payment card; and 
displaying, by an application, the valid account number corresponding to the physical payment card (Fig. 1, col. 2, lines 45-63), 
wherein the fake account number cannot be used for executing a first transaction based on funds associated with the physical payment card, and 
wherein the valid account number can be used for executing the first transaction based on funds associated with the physical payment card (Fig. 1, col. 2, lines 25-43). 
Risser does not specifically disclose
a fake account number;
determining a valid account number, not printed on the physical payment card, 
corresponding to the physical payment card, that is different than the fake account number printed on the physical payment card; and 
wherein the fake account number cannot be used for executing a first transaction based on funds associated with the physical payment card.
However, Marsyla discloses
a fake account number ([0074], Fig. 2, [0012]-[0013], [0065]);
determining a valid account number, not printed on the physical payment card ([0074], the primary account number 203 can be retrieved, [0078]), 
corresponding to the physical payment card, that is different than the fake account number printed on the physical payment card (Fig. 2, [0074], primary account number, [0078]); and 
wherein the fake account number cannot be used for executing a first transaction based on funds associated with the physical payment card ([0012], cannot be used alone for any other type of payment, [0074], cannot be used alone for making purchases).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Risser to include the above-noted disclosure of Marsyla.  The motivation for combing these references would have been to provide security to credit card transactions.
Regarding claim 2, Risser discloses wherein the information from the physical payment card comprises machine readable data obtained from the physical payment card (col. 2, lines 45-63). 
Regarding claim 3, Marsyla discloses wherein the information is obtained via a Near-Field Communication (NFC) device from embedded in the physical payment card ([0038], [0059]). 
Regarding claim 4, Risser discloses wherein the information is obtained from a magnetic strip on the physical payment card (col. 2, lines 45-63). 
Regarding claim 5, Risser discloses wherein the information is obtained via an integrated circuit embedded in the physical payment card (smart card, col. 1, lines 15-29). 
Regarding claim 6, Risser discloses wherein the information from the physical payment card comprises an image of the physical payment card (Fig. 1, col. 2, lines 45-63). 
Regarding claim 7, Marsyla discloses wherein the image of the physical payment card embeds a key, wherein decryption of the key generates the valid account number (abstract, claim 1). 
Regarding claim 8, Marsyla discloses wherein the fake account number has no mapping to the valid account number ([0012]). 
Regarding claim 10, Risser discloses wherein causing execution of the obtaining operation comprises locally executing the obtaining operation (Fig. 1, col. 2, lines 45-63). 
Regarding claim 11, Marsyla discloses validating an identity of a cardholder of the physical payment card prior to displaying the valid account number ([0079]). 
Regarding claim 12, Marsyla discloses wherein the information is used to uniquely identify a valid cardholder of the physical payment card ([0012]). 
Regarding claim 17, Marsyla discloses wherein the key is machine readable information present in a background area of the physical payment card ([0059]). 
Regarding claim 19, Risser discloses a physical payment card comprising: 
a fake account number printed on a first surface of the physical payment card, wherein the fake account number cannot be used for executing a transaction based on funds associated with the physical payment card (Fig. 1, col. 2, lines 45-63); and 
Marsyla discloses 
a key printed in a background area of the first surface of the physical payment card, wherein the key is mapped to a valid account number not printed on the physical payment card, the key used for executing a transaction based on funds associated with the physical payment card (claim 1, reading a one-time use encryption keys from non-volatile storage in the first device serve as key printed in a background area of the first surface of a payment card; secure device serves as payment card). 
Regarding claim 20, Marsyla discloses wherein the key comprises one of an image printed in the background area on the first surface of the physical payment card or data detectable by a near-field communication device (claim 1). 
Regarding claim 21, Risser discloses wherein the physical payment card comprises a flat body comprising the first surface and a second surface opposite the first surface (Fig. 1, col. 2, lines 45-63). 
Regarding claim 22, Risser discloses wherein the physical payment card has a rectangular shape (Fig. 1, col. 2, lines 45-63).
Claims 14-16 are substantially similar to claims 8 and 6-7 and hence rejected on similar grounds.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Risser, US Patent No. 5,326,964 in view of Marsyla, US Patent Application No. 2016/0239835 in view of Shekhter, US Patent Application No. 2011/0251869.
Regarding claim 18, Shekhter discloses detecting a plurality of attempts to fraudulently use of the physical payment card; identifying one or more factors associated with corresponding attempts to fraudulently use the physical payment card; analyzing the one or more factors to detect a subset of factors that are common to at least some of the fraudulent use attempts; and identifying a malicious entity based on the subset of common factors ([0009]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Risser and Marsyla to include the above-noted disclosure of Shekhter.  The motivation for combining these references would have been to provide security to credit card transactions.
Response to Arguments
Applicant's arguments filed dated 1/20/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-20 under 35 U.S.C. 101, Applicant states that claims 1 and 13 are directed to a patent eligible statutory category: a process.  Applicant also states that claim 19 is directed to a patent eligible statutory category: a manufacture.  Examiner agrees.
Applicant states that claims 1, 13, and 19 are patent-eligible under a streamlined analysis under MPEP § 2106 and states that claims 1, 13, and 19, as a whole, do not seek to tie up the idea of “a series of steps for displaying a valid account number corresponding to the physical payment card.”
Examiner respectfully disagrees and notes that lack of preemption is not the basis for eligibility under 35 U.S.C. 101.  The claim must meet the two-part analysis as per the 2019 Subject Matter Eligibility guidance.
Applicant states that the claims 1, 13, and 19 are not directed to a judicial exception.
Examiner respectfully disagrees and notes that claim clearly recites an abstract idea of displaying information which is an abstract concept and is supported by various claim limitations.  There is no computer recited in the claim and thus the claimed solution necessarily rooted in computer technology arguments are not applicable.
Applicant states that claims 1, 13, and 19 recite additional elements that integrate any alleged judicial exception(s) into a practical application.
Examiner respectfully disagrees and notes that there is no technical/technology improvement as the claim does not recite any additional elements.  If there is an improvement, it is to an abstract idea which is not sufficient to integrate the abstract idea into a practical application.  There are no computer recited in the claim and thus the claimed solution necessarily rooted in computer technology arguments are not applicable. 
Applicant states that claims 1, 13, and 19 are directed to an inventive concept, Examiner notes that the claim does not recite an inventive concept.  The claim recites number of abstract elements and the improvement claimed is also to an abstract concept.  An abstract concept cannot furnish an inventive concept.  Instead, an “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  With respect to operations that are not well-understood, routine, and conventional in the field and meaningful limitations beyond generally linking a judicial exception to a particular technological environment arguments, Examiner notes that the operations recited by claimed limitations are abstract in nature and do not amount to add significantly more.
With respect to 35 U.S.C. 112(b) rejection, Examiner has withdrawn previously cited rejection and has introduced a new rejection based on claim amendment.
With respect to the rejection of claims 1-7, 9-13, 15-17, 19 and 20 under 35 U.S.C. 103, Applicant’s arguments are moot in view of new grounds of rejection presented above in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693